Citation Nr: 0117779	
Decision Date: 07/05/01    Archive Date: 07/05/01

DOCKET NO.  00-20 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for the service-connected 
left patellofemoral syndrome, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from January to June 1989 
and from December 1990 to July 1991.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an October 1999 rating decision of the Department 
of Veterans Affairs (VA) North Little Rock, Arkansas Regional 
Office (RO).  The veteran testified at a hearing before a 
Hearing Officer at the RO in June 2000. 


REMAND

The veteran is seeking an increased rating for the service-
connected left knee disability.  On the most recent VA 
examination, he complained of pain in his knees on walking 
and squatting and that the knee gave way once or twice a 
month without falling.  The examiner noted that he was 
followed at the Primary Care Clinic and was seen two days 
earlier, but no chart was available.  The examiner indicated 
that left knee extension was to 0 degrees and flexion was to 
120 degrees with slight crepitance and peripatellar 
tenderness.  It was noted that he squatted with difficulty.  
The examiner stated that the point of onset of pain 
corresponded to his range of motion.  However, the examiner 
did not fully describe the extent of any functional loss due 
to pain, as requested by the RO.  

In June 2000, the veteran testified that on one occasion the 
left knee gave out, causing him to twist his ankle.  He 
indicated that his current job involved walking and bending, 
which increased his knee pain.  

VA outpatient records dated from September 1998 to June 2000, 
show that in August 1999, examination of the left knee showed 
that there was pain on flexion and the examiner indicated 
that the veteran might benefit from the use of a hinged knee 
brace.  An October 1999 entry shows that the veteran was 
treated for a left ankle sprain, reportedly due to a fall 
caused by the veteran's left knee giving out.  

The veteran's left knee disability is rated under Diagnostic 
Code 5257, pertaining to recurrent subluxation or lateral 
instability.  In the statement of the case, the RO indicated 
that the current 10 percent rating was based on crepitance, 
tenderness, limitation of motion and pain on motion.  The RO 
also considered whether a rating in excess of 10 percent was 
warranted under Diagnostic Codes 5260 and 5261, pertaining to 
limitation of flexion and extension, by noting that there was 
no evidence showing flexion limited to 30 degrees or 
extension limited to 15 degrees.  

The Board notes that any examination of musculoskeletal 
disability done for rating purposes must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45, and clinical findings must be expressed in terms of the 
degree of additional range-of-motion loss due to any pain on 
use, incoordination, weakness, fatigability, or pain during 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board finds that the most recent VA examination was not 
adequate for evaluation purposes because it did not 
adequately discuss the degree of any functional loss due to 
the service-connected knee disability as required by DeLuca.  
Additionally, the examiner apparently did not have the 
veteran's records for review prior to the examination.  Since 
that examination, the outpatient records show that the 
veteran has reported instability of the left knee.  As such, 
another examination is in order to assess the current 
condition of the left knee.

As noted above, VA outpatient records show that the veteran 
was treated for a left ankle sprain, reportedly caused by the 
service-connected left knee disability.  In the substantive 
appeal, the veteran indicated that the left knee had caused 
him to sprain his ankle severely.  The Board finds that the 
veteran has raised the issue of entitlement to service 
connection for a left ankle sprain, claimed as secondary to 
the service-connected left knee disability and that this 
claim is inextricably intertwined with the increased rating 
claim.  There both claims must be addressed together on 
remand.  Harris v. Derwinski, 1. Vet. App. 180 (1991).

In light of the need for additional examination, the RO 
should obtain all pertinent treatment records regarding the 
service-connected knee disability for review.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
in order to contact the veteran and to 
obtain the names and addresses of all 
health care providers who have treated 
him for the service-connected left knee 
disability since July 1999.  Thereafter, 
the RO should obtain legible copies of 
all records from any identified treatment 
source not currently of record.  In 
addition, the RO should obtain copies of 
all VA treatment records of the veteran 
since June 2000, that are not currently 
in the claims folder.  Once obtained, all 
records must be associated with the 
claims folder.

2.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of the service-connected 
left knee disability in terms of the 
Rating Schedule.  All indicated tests, 
including X-ray and range of motion 
studies, must be conducted.  The claims 
file must be made available to and 
reviewed by the examiner prior to the 
requested study.  The RO should furnish 
the examiner with the criteria of 
Diagnostic Codes 5257, 5260 and 5261 
pertaining to the left knee and request 
that the examiner set forth all pertinent 
findings on examination in relationship 
to each Diagnostic Code criteria.  The 
examiner should provide an opinion as to 
the extent that pain limits the 
functional ability of the left knee.  The 
examiner should also asked to describe 
the extent to which the veteran's left 
knee exhibits weakened movement, excess 
fatigability, incoordination, subluxation 
or instability.  These determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss.  The examiner should also portray 
the degree of additional range of motion 
loss due to pain on use or during flare- 
ups.  In addition, based on his/her 
review of the case, the examiner should 
provide a medical opinion as to the 
likelihood that the veteran has current 
left ankle disability as the result of 
his service-connected left knee 
disability.  A complete rationale for any 
opinion expressed must be provided.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.

4.  The RO should adjudicate the issue of 
entitlement to service connection for a 
left ankle disability, claimed as 
secondary to the service-connected left 
knee disability. In the event of an 
unfavorable decision with regard to this 
issue, the veteran must be informed of 
the decision and of his appellate rights.

5.  After completion of the above 
requested development, the RO should 
review the veteran's claim. The RO should 
adjudicate the claim in light of the 
Court's directives in DeLuca.  If any 
benefit sought on appeal remains denied, 
then the veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


